
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


TAX MATTERS AGREEMENT


        THIS TAX MATTERS AGREEMENT ("Agreement"), dated as of July 26, 2002, is
made by and between The Macerich Partnership, L.P., a Delaware limited
partnership ("TMP"), and each of the Protected Partners (as defined below) who
will become limited partners of TMP as a result of the Transaction (as defined
below).

        WHEREAS, pursuant to the Master Agreement dated as of June 29, 2002,
among TMP, Westcor Realty Limited Partnership ("WRLP"), The Westcor Company
Limited Partnership, The Westcor Company II Limited Partnership, Eastrich
No. 128 Corp., the limited partners of WRLP, Macerich Galahad LP, Macerich TWC
II Corp., Macerich WRLP Corp., Macerich TWC II LLC and Macerich WRLP LLC (the
"Master Agreement") and the Purchase and Sale and Contribution Agreement dated
as of June 29, 2002 among WRLP, Eastrich No. 128 Corp., each of the limited
partners of WRLP, TMP, Macerich WRLP Corp. and Macerich WRLP LLC ("Sale and
Contribution Agreement"), TMP is, among other things, acquiring certain of the
limited partnership interests in WRLP from the Protected Partners in exchange
for Series D Preferred partnership interests in TMP (the "Transaction");

        WHEREAS, pursuant to the Master Agreement and the Sale and Contribution
Agreement, TMP has agreed to make certain undertakings to the Protected
Partners;

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

        1.    Definitions.    All capitalized terms used and not otherwise
defined in this Agreement shall have the meaning set forth in the Master
Agreement. As used herein, the following terms have the following meanings:

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Guarantee Opportunity" shall have the meaning set forth in Section 2(e)
hereof.

        "Indirect Owner" means, in the case of a Protected Partner that is an
entity that is classified as a partnership or disregarded entity for federal
income tax purposes, any person owning an equity interest in such Protected
Partner, and, in the case of any Indirect Owner that itself is an entity that is
classified as a partnership or disregarded entity for federal income tax
purposes, any person owning an equity interest in such entity.

        "Law Firm" shall have the meaning set forth in Section 3(b).

        "Protected Amount" as to each Protected Partner, is the amount set forth
with respect to such Protected Partner on Schedule 3 to this Agreement, as
described in Section 2(e) hereof; provided, however, that, (i) upon the death of
any Protected Partner or of any Indirect Owner in such Protected Partner which
results in a stepped-up basis, for federal income tax purposes, to the
successors of such Protected Partner or Indirect Owner in the Protected Units,
or upon a fully or partially taxable sale or exchange of part or all of a
Protected Partner's Protected Units, or an Indirect Owner's equity interest in
such Protected Partner, the Protected Amount of such Protected Partner shall be
reduced to the extent of the Protected Partner's (or Indirect Owner's) share of
the Protected Partner's Protected Amount attributable to the stepped-up basis or
the portion of the basis increased on the transfer, or (ii) upon a partial or
complete redemption of Protected Units, the Protected Amount shall be reduced
proportionate to such redemption.

        "Protected Partners" shall mean the persons and entities whose names are
set forth on Schedule 1 to this Agreement, and any person who holds Protected
Units and who acquired such Protected Units from a Protected Partner in a
transaction in which such transferee's adjusted basis, as determined for federal
income tax purposes, is determined, in whole or part, by reference to the
adjusted basis, as determined for federal income tax purposes, of the Protected
Partner in such Protected Units. Notwithstanding the foregoing, (i) a person who
acquires Protected Units as the

--------------------------------------------------------------------------------




result of the death of a Protected Partner shall not be considered a Protected
Partner with respect to such Protected Units if such person received a
stepped-up basis, for federal income tax purposes, in such Protected Units, or
(ii) upon the complete redemption of Protected Units from any Protected Partner,
such person or entity holding such Protected Units shall cease to be a Protected
Partner.

        "Protected Partner Representative" shall mean Robert L. Ward.

        "Protected Period" shall mean the period beginning on the Closing Date
and ending on the date which is ten (10) years after the Closing Date.

        "Protected Properties" shall mean those properties set forth on
Schedule 2 to this Agreement and any properties acquired in exchange for a
Protected Property in a transaction in which gain is not recognized, in whole or
part, for federal income tax purposes.

        "Protected Property Disposition" shall have the meaning set forth in
Section 2(a) hereof.

        "Protected Units" shall mean solely those TMP Partnership Units issued
in the Transaction and held by Protected Partners and any TMP Partnership Units
thereafter issued by TMP in exchange for Protected Units in a transaction in
which the transferee's adjusted basis, as determined for federal income tax
purposes, in the issued Protected Units is determined, in whole part, by
reference, to the transferee's adjusted basis, as determined for federal income
tax purposes, the Protected Units. For the avoidance of doubt, Protected Units
shall not include LTIP Units or Class C Units.

        "Tax Payment Year" shall have the meaning set forth in Section 3(a)
hereof.

        2.    TMP's Obligations.    

        (a)  Subject to Sections 2(b) and 2(c), TMP agrees, for the benefit of
each Protected Partner and the Indirect Owners of such Protected Partner, that
neither TMP nor any entity in which TMP holds a direct or indirect interest will
directly or indirectly sell, transfer, exchange, or otherwise dispose of any
Protected Property or any direct or indirect interest therein (a "Protected
Property Disposition") during the Protected Period.

        (b)  Section 2(a) shall not apply to (i) any transaction with respect to
a Protected Property, such as a transaction which qualifies as a tax-free
like-kind exchange under Code Section 1031 or a tax-free contribution under Code
Section 721, which would not result in the recognition of income or gain by or
allocation of recognized income or gain to any Protected Partner or its Indirect
Owners; (ii) the condemnation or other taking of any Protected Property by a
governmental entity or authority in eminent domain proceedings or otherwise (or
pursuant to the threat thereof), provided that TMP has first used good faith
efforts to structure any such disposition as either a tax-free like kind
exchange under Code Section 1031 or as a tax-free reinvestment under Code
Section 1033; (iii) the disposition of Desert Sky in a foreclosure proceeding
(or a deed in lieu of foreclosure) if TMP has first offered, to the Protected
Partner Representative, to distribute (or cause to be distributed) its interest
in Desert Sky, subject to the debt encumbering Desert Sky, to the Protected
Partners at a valuation of $5,000, or (iv) dispositions of pads or outparcels at
the Protected Properties and dispositions of de minimis portions of the
Protected Properties.

        (c)  In addition, Section 2(a) shall not apply to any transaction in
which a Protected Property, or a direct or indirect interest therein, is sold,
transferred, exchanged or disposed of pursuant to a contractual obligation
existing on the Closing Date as a result of a partner or member in the entity
that owns such Protected Property or a third party (other than partners or
members who are Affiliates of TMP) (such other partner, member or third party
being referred to in this Section 2(c) as the "Non-TMP Party") exercising its
rights under the partnership agreement, limited liability company operating
agreement or other organizational documents for such entity, or under any other
agreement relating to such Protected Property which is binding on TMP or its
Affiliates (by way of example only, buy-sell rights, rights of first offer, call
rights, options to purchase or other preferential rights) (any such event being
referred to in this Section 2(c) as a

--------------------------------------------------------------------------------




"Required Transfer"), provided that TMP uses good faith efforts to structure any
such Required Transfer as a tax-free like-kind exchange under Code Section 1031.
Notwithstanding the foregoing, if a Non-TMP Party delivers to TMP a notice
exercising the Non-TMP Party's rights with respect to a Required Transfer, and,
in accordance with the applicable agreement, the Non-TMP Party's notice sets
forth the price (the "Exercise Price") on which it would be willing to either
purchase or sell the Protected Property (or the applicable direct or indirect
interest therein), with TMP then having the right to elect to purchase or sell
the Protected Property (or the applicable direct or indirect interest therein)
at the Exercise Price, and if TMP elects to sell the Protected Property (or the
applicable direct or indirect interest therein), then the following provisions
and procedures will be applicable:

        (i)    TMP promptly shall notify the Protected Partner Representative on
behalf of the Protected Partners who would recognize taxable gain as a result of
such Required Transfer (collectively, the "Affected Partners") of the proposed
Required Transfer and the terms and conditions thereof (such terms and
conditions, including the Exercise Price, being referred to in this Section 2(c)
as the "Terms").

        (ii)  Within 10 days after the date of TMP's notice (or, if earlier, on
or before the date that is five business days prior to the date on which TMP
must deliver to the Non-TMP Party notice of TMP's election to either purchase or
sell), the Protected Partner Representative shall notify TMP whether the
Affected Partners wish to acquire the interest in such Protected Property owned
by the Non-TMP Party (if the proposed Required Transfer is for the transfer of
an interest in the entity which owns such Protected Property), or to form a new
entity with TMP or one of its Affiliates to acquire such Protected Property (if
the proposed Required Transfer is for the transfer of the Protected Property),
in each case on the Terms. In the latter case, the terms and conditions of the
documents which will govern such new entity will be substantively the same as
the documents governing the entity which owns such Protected Property as of the
Closing Date, with TMP or its Affiliate to hold the same percentage interest in
the new entity as it holds as of the date the Non-TMP Party delivers its
exercise notice, and the Affected Partners to own the remaining percentage
interests in the new entity.

        (iii)  If the Protected Partner Representative does not notify TMP of
the election of the Affected Partners to acquire such interest within the time
period set forth in paragraph (ii) above), then TMP thereafter shall have the
right to either purchase or sell the Protected Property (or the applicable
direct or indirect interest therein) pursuant to the provisions of the
applicable agreement, without any obligation or liability to the Affected
Partners pursuant to this Agreement resulting from such transaction.

        (iv)  If the Protected Partner Representative, on behalf of the Affected
Partners, timely elects to acquire such interest, then TMP and the Protected
Partner Representative shall cooperate reasonably and in good faith to structure
the transaction with the Non-TMP Party in a manner in which TMP (or its
Affiliate) assigns to the Affected Partners TMP's rights to acquire such
interest, and the Affected Partners then directly exercise the rights of TMP (or
its Affiliate) to acquire such interest from the Non-TMP Party. If the Non-TMP
Party will not agree to allow such an assignment and will not otherwise allow
the Affected Partners to directly exercise such rights (in either case, at no
additional cost to TMP), then TMP and the Protected Partner Representative shall
cooperate reasonably and in good faith to structure the transaction in multiple
steps such that, at the conclusion of the transaction, TMP and the Affected
Partners are in the position that they would have been had the Non-TMP Party
allowed the Affected Partners to directly exercise TMP's rights (e.g., TMP or
its Affiliate first will acquire the Protected Property or the applicable
interest therein, and then TMP will transfer to the Affected Partners the
applicable interest). The Affected Partners will be solely responsible for the
payment of any additional costs or expenses that may be payable as a result of
structuring such transaction in multiple steps (e.g., additional transfer taxes,
conveyancing fees, title premiums, etc.).

--------------------------------------------------------------------------------




        (v)  If the Protected Partner Representative, on behalf of the Affected
Partners, elects to acquire such interest, then concurrently with delivering
their exercise notice to TMP, the Protected Partner Representative shall provide
TMP with evidence reasonably satisfactory to TMP that the Affected Partners have
the financial capability to timely consummate such acquisition. Further, at such
time as TMP is to notify the Non-TMP Party that TMP will exercise its right to
acquire the Protected Property (or the applicable interest therein), the
Affected Partners shall provide to TMP security reasonably satisfactory to TMP
for the performance by the Affected Partners of their obligations with respect
to the acquisition of such Protected Property (or the applicable interest
therein), including the payment in full of the consideration payable to the
Non-TMP Party and all closing costs and expenses payable by the purchaser in
such transaction, and also including any additional costs or expenses that may
be payable as a result of structuring the transaction in multiple steps. If the
Affected Partners breach their obligation to consummate the subject transaction,
the Affected Partners shall indemnify, defend and hold TMP and its Affiliates
harmless from any losses, damages, costs, liabilities, costs or expenses
incurred or suffered by TMP or its Affiliates as a result of such breach.

        (d)  TMP shall use, and shall cause any other entity in which TMP has a
direct or indirect interest to use (to the extent not prohibited by law), the
"traditional method" under Regulations Section 1.704-3(b) for purposes of making
allocations under Code Section 704(c) with respect to each Protected Property to
take into account the book-tax disparities as of the Closing Date of the
Transaction with respect to such Protected Property.

        (e)  TMP agrees to either (i) maintain, at all times, and on a
continuous basis, with respect to each Protected Property, an amount of
indebtedness sufficient to avoid the recognition of gain by any Protected
Partner or Indirect Owner as a result of a deemed distribution to any Protected
Partner or Indirect Owner under Code Section 752; or (ii) pursuant to
Section 7.5 of the TMP Partnership Agreement, make available to each Protected
Partner the opportunity (a "Guarantee Opportunity") to make a "bottom guarantee"
of indebtedness. With respect to clause (i) of the first sentence of this
Section 2(e), TMP shall be required to maintain such debt in an amount so that
the sum of each Protected Partner's allocable share of such debt pursuant to the
regulations under Code Section 752 is equal to the excess of (x) the amount of
indebtedness to which each Protected Property is subject as of the Closing Date
over (y) the adjusted tax basis, as determined for federal income tax purposes,
of each Protected Property as of the Closing Date, as set forth on Schedule 3
(the "Protected Amount"). Schedule 3 initially shall be prepared based on
estimates provided by the Protected Partners of the tax basis, liabilities and
pre-contribution gain of the Protected Partners in the Protected Properties, but
shall be updated promptly by TMP based on actual data as of the Closing Date
when such information is available. TMP makes no representation or warranty to
any Protected Partner that providing a "bottom guarantee" entered into pursuant
to Section 7.5 of the TMP Partnership Agreement shall be respected for federal
income tax purposes as causing the Protected Partner to be considered to "bear
the economic risk of loss" with respect to the indebtedness thereby guaranteed
by such Protected Partner for purposes of either Code Section 752 or otherwise.

        (f)    With respect to each Protected Property, TMP shall allocate, and
shall cause any other entity in which TMP has a direct or indirect interest to
allocate, "excess nonrecourse liabilities," as defined in Regulations
Section 1.752-3(a)(3), according to the amount of built-in gain under Code
Section 704(c) as of the Closing Date, as set forth on Schedule 3, less amounts
previously taken into account under Regulations Sections 1.752-3(a)(1) and
1.752-3(a)(2).

        3.    Indemnity for Breach of Obligations set forth in Section 2 by
TMP.    

        (a)  If TMP breaches one or more of its obligations set forth in
Section 2 hereof to any Protected Partner (or an Indirect Owner thereof), each
such Protected Partner (or Indirect Owner thereof) shall receive from TMP as
damages an amount equal to the aggregate federal, state and local income taxes
incurred by such Protected Partner (or Indirect Owner thereof) as a result of

--------------------------------------------------------------------------------

the gain recognized by or allocated to such Protected Partner (or Indirect Owner
thereof) with respect to Protected Units solely by reason of such breach plus an
additional amount so that, after the payment by such Protected Partner (or
Indirect Owner thereof) of all taxes on amounts received pursuant to this
Section 3(a), such Protected Partner (or Indirect Owner thereof) retains an
amount equal to its total tax liability incurred solely as a result of such
breach. In the event of a breach of Section 2 hereof with respect to any
Protected Partner (or Indirect Owner thereof), TMP shall promptly notify such
Protected Partner (or Indirect Owner thereof) in writing of such breach. In
addition, TMP shall prepare a computation of the indemnity payment, if any,
owing to such Protected Partner (or Indirect Owner thereof) under this
Section 3(a), which computation shall be delivered to such Protected Partner (or
Indirect Owner thereof) no later than January 15th of the year following the
year (the "Tax Payment Year") in which the Protected Partner (or Indirect Owner
thereof) is required to report the gain resulting from the breach on such
Protected Partner's (or Indirect Owner's) federal income tax return. TMP shall
make any required indemnity payment owing to a Protected Partner (or Indirect
Owner thereof) pursuant to this Section 3(a) no later than April 1st of the
applicable Tax Payment Year, or, for any Protected Partner (or Indirect Owner
thereof) who is required to make an additional quarterly payment of estimated
tax for the year in which the Protected Partner (or Indirect Owner thereof) is
required to report the gain resulting from the breach, TMP shall prepare a
computation of the indemnity payment and shall make any required indemnity
payment owing to a Protected Partner (or Indirect Owner thereof) no later than
5 days prior to the due date for such quarterly estimated tax payment, provided
such Protected Partner (or Indirect Owner thereof) provides to TMP, not later
than 15 days prior to the due date for such quarterly estimated tax payment, a
written statement in a form reasonably acceptable to TMP setting forth the
reasons for, and a calculation of, the additional quarterly payment of estimated
tax. For purposes of this Section 3(a), (i) all income arising from a
transaction or event that is treated as ordinary income under the applicable
provisions of the Code and all payments under this Section 3(a) shall be treated
as subject to federal, state and local income tax at an effective tax rate
imposed on ordinary income of individuals residing in the city and state of
residence of such Protected Partner (or Indirect Owner thereof), determined
using the maximum federal rate of tax on ordinary income and the maximum state
and local rates of tax on ordinary income then in effect in such city and state,
(ii) all other income arising from the transaction or event shall be subject to
federal, state, and local income tax at the effective tax rate imposed on
long-term capital gains of individuals residing in the city and state of
residence of such Protected Partner (or Indirect Owner thereof), determined
using the maximum federal, city and state rates on long-term capital gains then
in effect, (iii) any amounts giving rise to a payment pursuant to this
Section 3(a) will be determined assuming that the transaction or event giving
rise to TMP's obligation to make a payment was the only transaction or event
reported on the Protected Partner's (or Indirect Owner's) tax return (i.e.,
without giving effect to any loss carry forwards or other deductions
attributable to such Protected Partner or Indirect Owner), and (iv) any amounts
payable with respect to state and local income taxes shall be assumed to be
deductible for federal income tax purposes. In the case of a Protected Partner
which is a partnership or disregarded entity for federal income tax purposes,
the preceding sentence shall be applied treating each Indirect Owner of such
partnership as if it were directly a Protected Partner, and in the case of a
corporate Protected Partner (or Indirect Owner thereof), the preceding sentence
shall be applied using the highest marginal rate of tax applicable to
corporations for federal income tax purposes and state corporate income or
franchise tax purposes. For purposes of computing the damages payable in the
aggregate to the Protected Partners (or Indirect Owner thereof) under this
Section 3(a) with respect to a breach of TMP's obligations under Section 2
hereof, in no event shall the gain taken into account with respect to the
Protected Property exceed the amount of gain with respect to such Protected
Property that would have been recognized by or allocated to the Protected
Partners and Indirect Owners thereof with respect to the Protected Units if TMP
had sold such Protected Property in a fully taxable transaction on the day
following the Closing Date of the Transaction for a purchase price equal to the
fair market value of such Protected Property at such time, provided that, for
purposes of computing such amount, the aggregate amount of such gain with
respect to such Protected Property shall not

--------------------------------------------------------------------------------

exceed each Protected Partners' (or Indirect Owner's) share of the Code
Section 704 (c) gain stated with respect to such Protected Property on
Schedule 3 of this Agreement (after subtracting from such scheduled amount the
amount of any gain attributable to such scheduled amount which was previously
recognized by or was otherwise allocable to (a) a Protected Partner on a
transfer of some or all of its Protected Units to a transferee who is treated as
a Protected Partner with respect to such Protected Units, (b) an Indirect Owner
upon a sale or exchange of some or all of such Indirect Owner's equity interest
in such Protected Partner, (c) any Protected Partner who has ceased to be a
Protected Partner as of the end of the calendar year in which such gain is
recognized, and (d) either a Protected Partner or an Indirect Owner to the
extent of any decrease in the difference between the tax adjusted basis, as
determined for federal income tax purposes, and the book value of the Protected
Property pursuant to Regulations Section 1.704-3). All determinations of
indemnity payments shall be made by applying the federal and state tax laws as
in effect on the Closing Date and in no event shall any indemnity payment be due
as a result of a change in the applicable tax law, a change in the
interpretation of the applicable tax law or as a result of an adjustment made in
the resolution (whether by settlement or by judicial decision) of any federal or
state tax audit or examination.

        (b)  Notwithstanding any provision of this Agreement to the contrary,
the sole and exclusive rights and remedies of any Protected Partner (or Indirect
Owner thereof) for a breach of the obligations set forth in Section 2 hereof
shall be a claim for damages against TMP, computed as set forth in Section 3(a),
and no Protected Partner (or Indirect Owner thereof) shall be entitled to pursue
a claim for specific performance of the covenants set forth in Section 2 hereof
or bring a claim against any person that acquires a Protected Property.
Notwithstanding anything to the contrary in this Agreement, TMP shall not be
liable for, or obligated to indemnify any person with respect to, any claim or
cause of action requesting or claiming special, exemplary, incidental, indirect,
punitive, reliance or consequential damages or losses. Any claim or cause of
action requesting or claiming any such damages is specifically waived and
barred, whether or not such damages were foreseeable or any party was notified
of the possibility of such damages. If TMP has breached an obligation set forth
in Section 2 hereof (or a Protected Partner or Indirect Owner asserts that TMP
has breached an obligation set forth in Section 2 hereof), TMP and the Protected
Partner Representative agree to negotiate in good faith to resolve any
disagreements regarding any such alleged breach and the amount of damages, if
any, payable to such Protected Partner (or Indirect Owner thereof) under
Section 3(a) hereof. If any such disagreement cannot be resolved by TMP and such
Protected Partner Representative within thirty (30) days after notice to the
other party of the alleged breach, TMP and the Protected Partner Representative
shall jointly retain a nationally recognized law firm (the "Law Firm") to act as
an arbitrator to resolve as expeditiously as possible all points of any such
disagreement (including, without limitation, whether a breach of an obligation
set forth in Section 2 hereof has occurred and, if so, the amount of damages to
which the Protected Partner (or Indirect Owner thereof) is entitled as a result
thereof, determined as set forth in Section 3(a) hereof). All determinations
made by the Law Firm with respect to the resolution of any alleged breach of the
obligations set forth in Section 2 hereof and the amount of any damages payable
to the Protected Partner (or Indirect Owner thereof) under Section 3(a) hereof
shall be final, conclusive and binding on TMP and the Protected Partner (or
Indirect Owner thereof). The fees and expenses of the Law Firm incurred in
connection with any such determination shall be shared equally by TMP and the
Protected Partner (or Indirect Owner thereof). If TMP and a Protected Partner
Representative, each having acted in good faith and with its or his best efforts
to select an Law Firm, are unable to retain a Law Firm within sixty (60) days
after the thirty (30) day period mentioned above, then following the expiration
of such sixty (60) day period, any disagreement may be settled in any court of
competent jurisdiction. TMP shall be considered to have satisfied its
obligations under Section 2(e) hereof, and therefore shall have no liability
under this Section 3 for breach of such Section 2(e), if TMP offers a Protected
Partner (or Indirect Owner thereof) a Guarantee Opportunity in accordance with
Section 2(e) hereof, and such Protected Partner (or Indirect Owner thereof)
fails to accept such Guarantee Opportunity.

--------------------------------------------------------------------------------




        4.    Notice of Death and Sale Events.    Each Protected Partner and
Indirect Owner, hereby covenants and agrees to provide, on its own behalf or
through its legal representatives, TMP with prompt written notice of any
transfer of Protected Units or the death of such Protected Partner or Indirect
Owner.

        5.    Successors and Assigns.    If TMP or any of its successors or
assigns (i) consolidates with or merges into any other person and is not the
continuing or surviving entity of such consolidation or merger or (ii) transfers
or conveys all or substantially all of its properties and assets to any person,
then, and in each such case, TMP shall cause proper provision to be made so that
the successors and assigns of TMP assume the obligations to the Protected
Partners set forth in this Agreement.

        6.    Third Party Beneficiaries.    TMP acknowledge, agree and confirm
that every Protected Partner, person who becomes a Protected Partner, and
Indirect Owner or person that becomes an Indirect Owner, other than a person
which becomes a Protected Partner or an Indirect Owner in a transaction in which
gain or loss is recognized for federal income tax purposes or by inheritance, is
an intended third party beneficiary of the provisions of this Agreement and the
provisions of this Agreement are enforceable by any one of them.

        7.    Appointment of Protected Partner Representative.    The Protected
Partner Representative has been duly appointed as agent and representative of
the Protected Partners (and Indirect Owners) for the purposes set forth herein,
and the Protected Partner Representative has accepted such appointment on the
terms set forth herein. The Protected Partner Representative represents and
warrants to TMP that it has the right, power and authority to (i) enter into and
perform this Agreement and to bind all of the Protected Partners (and Indirect
Owners) for the purposes set forth herein, (ii) give and receive directions,
instructions and notices hereunder, and (iii) make all determinations that may
be required or that it deems appropriate under this Agreement. Until notified in
writing by a notice signed by all of the Protected Partners, TMP may rely
conclusively and act upon the directions, instructions and notices of the
Protected Partner Representative for the purposes set forth herein and,
thereafter, upon the directions, instructions and notices of any successor named
in a writing executed by all of the Protected Partners. In addition, the
Protected Partners (and Indirect Owners) acknowledge that TMP may rely
exclusively upon the directions, instructions and notice of the Protected
Partner Representative for the purposes set forth herein, notwithstanding the
fact that TMP may have received conflicting directions, instructions and notices
from the Protected Partners (or Indirect Owners).

        8.    General Provisions.    

        (a)    Notices.    All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, sent by overnight courier (providing proof of
delivery) or sent by telecopy (providing confirmation of transmission) to the
parties at the following addresses or telecopy numbers (or at such other address
or telecopy number for a party as shall be specified by like notice):

(1)if to TMP, to:

Richard A. Bayer, Esq.
The Macerich Company
401 Wilshire Blvd., Suite 700
Santa Monica, California 90401

with a copy to:

Frederick B. McLane, Esq.
O'Melveny & Myers LLP
400 S. Hope Street
Los Angeles, California 90071

--------------------------------------------------------------------------------




(2)if to a Protected Partner, to:

Such Protected Partner
[At the Address Provided on Schedule 1 hereto]

Fax No.:                         

with a copy to:

[include Protected Partner Representative]

        (b)    Counterparts.    This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.

        (c)    Governing Law.    THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF
THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICT OF
LAWS THEREOF.

        IN WITNESS WHEREOF, TMP, WRLP and the Protected Partners have caused
this Agreement to be signed personally or by their respective officers, general
partners or members thereunto duly authorized all as of the date first written
above.

[ADD SIGNATURE BLOCKS]

--------------------------------------------------------------------------------

Exhibit I

Schedule 1

Protected Partners

--------------------------------------------------------------------------------

Exhibit I

Schedule 2

Protected Properties

"Protected Properties" means the parcels of real property listed below,
including any improvements now or hereafter constructed on such parcels, and any
interest in any entity owning, directly or indirectly, such real property:

1.Desert Sky Mall (including Desert Sky Peripheral Land)—Regional Shopping
Center located at the SWC of 75th Avenue and Thomas Road in Phoenix, AZ. The net
site area, excluding anchors, is approximately 40 acres. The Peripheral Land is
approximately 37 additional acres surrounding Desert Sky Mall.

2.Flagstaff Mall—Regional Shopping Center located at the SWC of U.S. Highway 89
and Railhead Avenue in Flagstaff, AZ. The net site area, excluding anchors, is
approximately 25 acres.

3.Paradise Valley Mall—Regional Shopping Center located at the NWC of Cactus
Rd. & Tatum Blvd. in Phoenix, AZ. The net site area, excluding anchors, is
approximately 53 acres.

4.The Borgata—Specialty Center located at the NWC of Scottsdale Road and Rose
Lane in Scottsdale, AZ. The net site area is approximately 7 acres.

5.Camelback Colonnade—Urban Village located at the SWC of 20th Street and
Camelback Road in Phoenix, AZ. The net site area is approximately is 41 acres.

6.Hilton Village Shopping Center (including Office Park)—Specialty Center
located at the NEC of Scottsdale Road and McDonald Drive in Scottsdale, AZ. The
net site area, including Office Park, is approximately 11 acres.

7.PVIC Ground Leases—Consists of a total of 28 parcels of land encumbered by
ground lease agreements. The majority of the parcels are situated around
Paradise Valley Mall in Phoenix, AZ. The sites total approximately 44 acres.

8.Village Center—Urban Village located at the NWC of Cactus Road and Paradise
Village Parkway in Phoenix, AZ. The net site area is approximately 12 acres.

9.Village Crossroads—Urban Village located at the SEC of Cactus Road and Tatum
Boulevard in Phoenix, AZ. The net site area is approximately 16 acres.

10.Village Fair—Urban Village located at the SEC of Tatum Boulevard and Paradise
Village Parkway East in Phoenix, AZ. The net site area is approximately 19
acres. Schedule 2 (continued) Protected Properties

11.Village Plaza—Urban Village located at the NEC of Cactus Road and Tatum
Boulevard in Phoenix, AZ. The net site area is approximately 8 acres.

12.Village Square II—Urban Village located at the SWC of Cactus Road and
Paradise Village Parkway in Phoenix, AZ. The net site area is approximately 12
acres.

13.Westbar (including Cost Plus)—Consists of a total of 44 parcels of land all
of which are situated around Metrocenter regional mall in Phoenix, AZ. Of these
44 sites, 36 are ground leased, seven have single tenant buildings on them and
one has a three-tenant building on it. Cost Plus located at the NEC of 28th
Drive and Metro Parkway, the Metrocenter ring road. The net site area is
approximately 2 acres.

14.Arrowhead Towne Center—Regional Shopping Center located at the NWC of Bell
Road and 75th Avenue in Glendale, AZ. The net site area, excluding anchors, is
approximately 38 acres.

15.Scottsdale Fashion Square (including SFS Office Building)—Regional Shopping
Center located at the NWC of Camelback Road and Scottsdale Road in Scottsdale,
AZ. The net site area, excluding anchors, is approximately 52 acres. The SFS
Office Building is adjacent to Scottsdale Fashion Square with a net site area of
approximately 4 acres.

16.Superstition Springs Center—Regional Shopping Center located at the NWC of
the Superstition Freeway and Power Road in Mesa, AZ. The land is owned by
Superstition Springs Ground Lease.

17.Superstition Springs Ground Lease—Landowner of Superstition Springs Center at
the NWC of the Superstition Freeway and Power Road in Mesa, AZ. The total net
site area, excluding anchors, is approximately 41 acres.

--------------------------------------------------------------------------------

Schedule 3

Protected Amounts and 704(c) Gain / (Loss) of the Protected Partners as of the
Closing Date

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



TAX MATTERS AGREEMENT
